Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 47 is objected to because of the following informalities: “an conduction” should be –a—conduction.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27 and 29-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0310376 Al, hereinafter "Huang").
Regarding claim 21, Huang discloses a control circuit for an LED drive circuit, the control circuit comprising 
a) a bus voltage adjustment circuit configured to adjust a direct current bus voltage that is generated by a rectification circuit in order to make the direct current bus voltage be approximate to a driving voltage of an LED load when a silicon-controlled rectifier dimmer is controlled be turned on from an off state ([0022]: The rectifier circuit can convert alternating current voltage to direct current voltage. 
b) wherein when the silicon-controlled rectifier dimmer is turned on from the off state, a bleeder current with a pulse waveform is generated to decrease a power loss generated by the bleeder current ([0026]: Bleed circuit 1' can substantially be coupled in parallel with the LED load. Bleed circuit 1' may draw a bleed current from a DC bus voltage during the off-state of SCR dimmer TRIAC and when the DC bus voltage is less than predetermined load driving voltage VLED. In this example, bleeder circuit 1' can include transistor Q1 and resistor R1. Resistor R1 can connect between the source of transistor Q1 and one terminal of resistor R2 (e.g., away from ground). Transistor Q1 can connect between the DC bus voltage and resistor R1. Bleeder circuit 1' can be controlled by controller 2' to draw the bleed current. Controller 2' can include error amplifier EA1. Error amplifier EA1 can receive bleed reference signal Ref3 at its non-inverting input terminal, and the voltage at the high voltage terminal of resistor R2 at its inverting input terminal, and may generate a control signal to control the gate of transistor Q1; [0027] For example, bleed reference signal Ref3 can correspond to holding current IL of silicon-controlled dimmer TRIAC. During the period when bus voltage VBUS is less than predetermined load driving voltage VLED, transistor Q2 may be turned off, and transistor Q1 can be turned on to operate in a linear region for bleeding. Bleeder circuit 1' can generate a bleed current greater than or equal to current IL until bus voltage VBUS is greater than load driving voltage VLED. When bus voltage VBUS is increased to be above load drive voltage VLED, transistor Q2 can be controlled to operate in a linear region to 

Regarding claim 25, Huang discloses the control circuit of claim 21, wherein the bus voltage adjustment circuit configured to perform at least one of: 
a) adjust the direct current bus voltage in order to make an absolute value of a difference between the driving voltage of the LED load and the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is within a predetermined range ([0032]); and 
b) adjust the direct current bus voltage in order to make the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on not less than the driving voltage of the LED load ([0019], [0036]).  

Regarding claim 26, Huang discloses the control circuit of claim 21, wherein the bus voltage adjustment circuit comprises: a) a bleeder circuit configured to receive an output signal of the rectification circuit ([0022], [0025]); and b) a control circuit configured to control a bleeder current of the bleeder circuit to adjust the direct current bus voltage in accordance with a reference voltage that  

Regarding claim 29, Huang discloses the control circuit of claim 22, wherein the control circuit is configured to detect atPage 4 of 8Attorney Ref.: SILG2018PO1C1US least one of the direct current bus voltage, and a drive current of the LED load, in order to acquire the conduction angle signal ([0022], [0028]).  

Regarding claim 30, Huang discloses the control circuit of claim 29, wherein the control circuit comprises a detection circuit configured to acquire the conduction angle signal by performing at least one of: 
a) when the control circuit detects the direct current bus voltage, acquire a signal for indicating a time period from a time when the direct current bus voltage rises to a voltage greater than a first threshold to a time when the direct current bus voltage decreases to a voltage less than a second threshold ([0023], [0027]); and 
b) when the control circuit detects drive current of the LED load, acquire a signal for indicating a time period during which the drive current is continuously greater than a third threshold ([0033]-[0034]).  

Regarding claim 31, Huang discloses a dimmable LED drive circuit, comprising the control circuit of claim 21, and further comprising a linear drive circuit configured to control a drive current flowing through the LED load, wherein the rectification circuit is coupled to the silicon-controlled rectifier dimmer ([0043]).  

Regarding claim 32, Huang discloses the method of controlling an LED drive circuit with a silicon-controlled rectifier dimmer, the method comprising adjusting a direct current bus voltage generated by a rectification circuit in order to make the direct current bus voltage approximate to a driving voltage of an LED load when a silicon-controlled rectifier dimmer is controlled to conduct ([0043], [0019]).   

Regarding claim 33, Huang discloses the method of claim 32, wherein: 
a) the direct current bus voltage is adjusted according to a reference voltage ([0024]: LED driver A may further include a diode coupled to DC bus voltage and a filter capacitor coupled in parallel with an LED load. Silicon-controlled dimmer TRIAC can connect between rectifier circuit 4' and an AC input terminal for chopping an input alternating current voltage. Rectifier circuit 4' can convert alternating current voltage to direct current voltage. Constant current control circuit 3' can coupled in series with the LED load, and a load current flowing through the LED load can be substantially constant and controllable by controlling transistor Q2 to operate in a linear region. Constant current control circuit 3' 
b) the reference voltage is generated in accordance with an conduction angle signal of the silicon-controlled rectifier dimmer ([0022]: The rectifier circuit can convert alternating current voltage to direct current voltage. Constant current control circuit CON can integrate an LED load and regulate a load current flowing through the LED load through transistor Q. In addition, load current sampling signal Ref1 can be sampled by resistor R2 coupled in series with transistor Q and fed back to error amplifier EA. Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced. In this way, delay of the turn-on operation of the silicon-controlled dimmer can be avoided and dimming with full brightness can also be achieved).  

Regarding claim 35, Huang discloses the method of claim 32, further comprising increasing the direct current bus voltage when a conduction angle signal of the silicon-controlled rectifier dimmer is greater than an angle threshold, such that an absolute value of a difference between the driving voltage of the LED load and the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is within a predetermined range ([0032], [0019], [0036]).  

Regarding claim 36, Huang discloses the method of claim 32, further comprising, when a conduction angle signal of the silicon-controlled rectifier dimmer is greater than an angle threshold, increasing the direct current bus voltage such that the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is not less than the driving voltage of the LED load ([0019], [0031], [0027]).  

Regarding claim 37, Huang discloses the method of claim 32, further comprising adjusting a reference voltage based on a conduction angle signal of the silicon-controlled rectifier dimmer, wherein the reference voltage represents a desired value of the direct current bus voltage ([0020], [0031]: predetermined value is the desired value). 
 
Regarding claim 38, Huang discloses the method of claim 37, further comprising adjusting the reference voltage such that the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is not less than the driving voltage of the LED load ([0019]).    

Regarding claim 39, Huang discloses the method of claim 33, further comprising: 
a) controlling the reference voltage to change with the conduction angle signal of the silicon-controlled rectifier dimmer when the conduction angle signal is greater than the angle threshold ([0026] and [0025]); and 
b) controlling the reference voltage to be a predetermined value when the conduction angle signal is less than the angle threshold ([0027]).  

Regarding claim 40, Huang discloses the method of claim 33, wherein acquiring the conduction angle signal of the silicon- controlled rectifier dimmer comprises at least one of:  Page 6 of 8Attorney Ref.: SILG2018PO1C1US 
a) detecting the direct current bus voltage to acquire the conduction angle signal of the silicon-controlled rectifier dimmer ([0019]); and 
b) detecting a drive current of the LED load to acquire the conduction angle signal ([0020]).

Regarding claim 41, Huang discloses the control circuit of claim 21, wherein the direct current bus voltage is controlled to be constant for a time duration at least before the silicon-controller rectifier dimmer is turned on from the off state ([0052], [0054], [0055]: pulse trigger, time duration and switch can be turned on from off until next cycle begins).  

Regarding claim 42, Huang discloses the control circuit of claim 21, wherein the direct current bus voltage is adjusted according to a reference voltage, and the reference voltage is generated in accordance with a conduction angle signal of the silicon-controlled rectifier dimmer ([0019], [0026]). 

Regarding claim 43, Huang discloses the control circuit of claim 42, wherein the reference voltage is adjusted in accordance with the conduction angle signal when the conduction angle signal is greater than an angle threshold ([0028], [0034]). 

Regarding claim 44, Huang discloses the control circuit of claim 42, wherein the reference voltage is controlled to be increased along with the conduction angle signal when the conduction angle signal is greater than an angle threshold ([0027]: When bus voltage VBUS is increased to be above load drive voltage VLED, transistor Q2 can be controlled to operate in a linear region to regulate load current ILED; [0023]: greater than the angle threshold).  

Regarding claim 45, Huang discloses the control circuit of claim 42, wherein the control circuit is configured to:


Regarding claim 47, Huang discloses the method of claim 32, wherein the direct current bus voltage is adjusted according to a reference voltage, and the reference voltage is generated in accordance with an conduction angle signal of the silicon-controlled rectifier dimmer ([0019]). 

Regarding claim 48, Huang discloses the method of claim 47, wherein the reference voltage is greater than 0 when the conduction angle signal is greater than the angle threshold ([0021], the condition for the silicon-controlled dimmer is that the voltage across capacitor Cx reaches the conduction threshold; [0034]: threshold is not zero). 


Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
	Applicant asserts the claim elements as stated were not disclosed by prior art Huang. 
	In the disclosure, the Applicant stated that the waveforms of VBUS and IQ1 with dotted lines are waveforms obtained by performing controlling in accordance with particular embodiments. In this example, at the beginning of each operation period, direct current bus voltage sampling signal VBUS 1 is less than threshold Vth3, and thus a pulse signal may be triggered to set RS trigger RS2. Enable25 signal CV_EN can switch to a high level, which may indicate that silicon-controlled rectifier in paragraph [0053]. 
	Huang discloses the same:

In paragraph [0022], the rectifier circuit can convert alternating current voltage to direct current voltage. Constant current control circuit CON can integrate an LED load and regulate a load current flowing through the LED load through transistor Q. In addition, load current sampling signal Ref1 can be sampled by resistor R2 coupled in series with transistor Q and fed back to error amplifier EA. Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced. In this way, delay of the turn-on operation of the silicon-controlled dimmer can be avoided and dimming with full brightness can also be achieved.
In paragraph [0024], referring now to FIG. 4, shown is a schematic block diagram of another example LED driver. In this particular example, LED driver A can include silicon-controlled dimmer TRIAC, bleeder circuit 1', controller 2', constant current control circuit 3', and rectifier circuit 4'. LED driver A may further include a diode coupled to DC bus voltage and a filter capacitor coupled in parallel with an LED load. Silicon-controlled dimmer TRIAC can connect between rectifier circuit 4' and an AC input terminal for chopping an input alternating current voltage. Rectifier circuit 4' can convert alternating current voltage to direct current voltage. Constant current control circuit 3' can coupled in series with the LED load, and a load current flowing through the LED load can be substantially constant and controllable by controlling transistor Q2 to operate in a linear region. Constant current control circuit 3' may include transistor Q2 and error amplifier EA2 for controlling transistor Q2. 
The limitation “a bus voltage adjustment circuit configured to adjust a direct current bus voltage that is generated by a rectification circuit in order to make the direct current bus voltage be approximate to a driving voltage of an LED load when a silicon-controlled rectifier dimmer is controlled be turned on from an off state” is clearly anticipated by prior art of record. 
For at least the foregoing reasons, all rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/Primary Examiner, Art Unit 2844            
                                                                                                                                                                                           9/11/2021